Title: From Benjamin Franklin to Ezra Stiles, 13 January 1772
From: Franklin, Benjamin
To: Stiles, Ezra


Dear Sir,
London, Jany. 13. 1772
I receiv’d your Favour by Mr. Marchant, who appears a very worthy Gentleman, and I shall not fail to render him every Service in my Power.
There is lately published in Paris, a Work intitled Zend-avesta, or the Writings of Zoroaster, containing the Theological, Philosophical and Moral Ideas of that Legislator, and the Ceremonies of Religious Worship that he establish’d. Translated from the original Zend. In two Vols. 4to. Near half the Work is an Account of the Translator’s Travels in India, and his Residence among the Parses during several Years to learn their Languages. I have cast my Eye over the Religious Part; it seems to contain a nice Morality, mix’d with abundance of Prayers, Ceremonies, and Observations. If you desire to have it, I will procure it for you. They say there is no doubt of its being a genuine Translation of the Books at present deem’d sacred as the Writings of Zoroaster by his Followers; but perhaps some of them are of later Date tho’ ascrib’d to him: For to me there seems too great a Quantity and Variety of Ceremonies and Prayers to be directed at once by one Man. In the Romish Church they have increas’d gradually in a Course of Ages to their present Bulk. Those who added new Ones from time to time found it necessary to give them Authority by Pretences of their Antiquity. The Books of Moses, indeed, if all written by him, which some doubt, are an Exception to this Observation. With great Esteem, I am ever, Dear Sir, Your affectionate Friend and humble Servant
B Franklin

PS. Since writing the above, Mr. Marchant, understanding you are curious on the Subject of the Eastern ancient Religions, concludes to send you the Book.
Revd Dr Stiles

 Addressed: To / The Reverend Dr. Stiles / at / Newport / Rhode-island
Endorsed: Recd. Apr. 11. 1772
